Order entered June 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01431-CV

                   TOWN OF HIGHLAND PARK, Appellant

                                          V.

             TIFFANY RENEE MCCULLERS, ET AL., Appellees

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-08709

                                     ORDER
      Before Chief Justice Burns, Justice Pedersen, III, and Justice Goldstein

      We abated this appeal, from the associate judge’s order denying appellant’s

plea to the jurisdiction, to allow the parties an opportunity to obtain an order on the

plea signed by the referring court. The referring court has signed an order denying

the plea, and the order has been filed in a supplemental clerk’s record.

Accordingly, we REINSTATE the appeal.

      As the appeal has been submitted, an opinion will issue in due course.

                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE